The plaintiff’s bill in equity seeks to enjoin the defendant corporations, their officers, agents, members and guests from trespassing on her land. The plaintiff also prays for assessment of damages for past trespass. The case was referred to a master. The defendants appealed to the Appeals Court from an interlocutory decree confirming the master’s report and from the final decree enjoining the defendants, their officers, agents, members, guests and other invitees from trespassing on the disputed strip of land and from interfering with the plaintiff’s use of same and awarding the plaintiff $6,000. The plaintiff appeals from that part of the final decree that relates to the amount of damages. The case is before us on the defendants’ application for further appellate review after decision by the Appeals Court. On the basis of the facts as found by the master and for reasons which are fully set forth in the Appeals Court opinion, Papale v. Westboro Country Club, Inc. 2 Mass. App. Ct. 313 (1974), the interlocutory decree of the Superior Court confirming the master’s report is affirmed; the plaintiff’s appeal is dismissed; the defendants’ motion for leave to amend is denied and the final decree of the Superior Court is affirmed with costs of appeal to the plaintiff.

So ordered.